Sharon D. Mitchell, Attorney at Law SD Mitchell & Associates, PLC 57492 Onaga Trail ∙ Yucca Valley, California 92284 829 Harcourt Rd. ∙ Grosse Pointe Park, Michigan 48230 (248) 515-6035 (Phone) (248) 751-6030 (Facsimile) sharondmac2013@gmail.com *Admitted in Michigan 30November 2016 Mr. Thomas Jones Ms. Amanda Ravitz United States Securities And Exchange Commission Division of Corporation Finance Mail Stop 3030 Washington, D.C. 20549 Re:Kelvin Medical, Inc. Amendment No. 3 to Registration Statement on Form S-1 Filed November 14, 2016 File No. 333-212791 Dear Mr. Jones: We are in receipt of your correspondence dated November 4, 2016, and on behalf of Mr. William Mandel, President of Kelvin Medical, Inc., I would like to take this opportunity to respond to your comments in said correspondence and with regard to the above-referenced Form S-1 Registration Statement for Kelvin Medical. Products, page 22 1.We note your response to prior comment 1. Please tell us why you believe that the estimated retail price and cost of goods for your products mentioned in the bullet points at the bottom of page 23 and at the top of page 24 is reasonable. Response:We have revised our document to eliminate the cost of products, and have simply listed the product that we will initially introduce. Signatures, page 40 2.Below the second paragraph of text that Form S-1 requires on the Signatures page, please clearly indicate that the individuals comprising at least a majority of your board of directors have signed your registration statement in their capacity as directors.Refer to Instruction 2 to the Form S-1 Signatures page. Response: We have revised our document to indicate execution by both William Mandel, and Margaret Austin (our only other Board member). Thank you for your kind assistance regarding this matter.Should you have any questions, or need further information, please do not hesitate to contact me at any of the numbers listed above, or Mr. William Mandel at (530) 388-8706. With best regards, /s/Sharon D. Mitchell Sharon D. Mitchell cc:Mr. William Mandel, President Kelvin Medical, Inc.
